In this proceeding to invalidate petitions designating respondent F. Courts Bouse as a candidate for the Democratic party’s nomination for the public office of District Attorney of Nassau County in the Primary Election to be held on June 18, 1968, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated June 3, 1968, which denied the application. Judgment affirmed, without costs. No opinion. Leave is granted to appellant to appeal to the Court of Appeals. Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur. [56 Misc 2d 890.]